Citation Nr: 0528402	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  05-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1942 to 
April 1946 and from September 1950 to May 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in March 2005, a 
substantive appeal was received in April 2005 and a 
supplemental statement of the case was issued in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was a radio operator during both periods of 
active service.  Service medical records show no hearing 
abnormality was reported during either period of service.  In 
September 1978, an audiological test indicated moderate to 
moderately severe, bilateral sensori-neural hearing loss and 
the medical record states that the veteran reported a history 
of noise exposure.  A July 11, 2003 letter from a private 
examiner states that he has seen the veteran since early 1984 
for audiometric exams and hearing aid maintenance.  In a 
February 22, 2005 letter, another private examiner commented 
that the veteran had no further acoustical trauma following 
discharge from the military and the examiner stated that 
based on the history and findings on audiologic exam he 
believed that the "hearing loss and tinnitus more likely 
than not is related to his acoustical trauma experience in 
the military service."   

A medical examination should be afforded unless "no 
reasonable possibility" existed that an examination would 
aid in substantiating the veteran's claim.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  With consideration of 
competent medical evidence indicating the possibility of a 
relationship between hearing loss and the veteran's active 
service, the Board concludes that there is a possibility of a 
relationship between this disability and the veteran's active 
service.  Accordingly he should be afforded examination with 
an opinion as to the etiology of this disability. 



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current hearing 
loss is related to acoustic trauma during 
service as opposed to other causes or to 
the aging process.  

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

